               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MENGALLE NGEDE KINGSLY,      :                 Civil No. 1:17-cv-2059
                             :
                Petitioner,  :
                             :
           v.                :
                             :
WARDEN CLAIR DOLL, et al.,   :
                             :
                Respondents. :                 Judge Sylvia H. Rambo

                                    ORDER
      Presently before the court is a report and recommendation of the magistrate
judge (Doc. 22) in which she recommends that the court deny Petitioner’s habeas
corpus petition because the case was rendered moot when Petitioner received a bond
hearing. After one enlargement request, Petitioner filed objections on June 2, 2019,
in which he provided no new arguments to the court. (Doc. 25.) On June 12, 2019,
Respondents filed a brief in opposition to Petitioner’s objections, in which they
notified the court that Petitioner was removed from the United States on June 4,
2019, further rendering his habeas petition moot. (Doc. 26, p. 3; Doc. 26-1.)
Accordingly, IT IS HEREBY ORDERED as follows:
      1) The report and recommendation of the magistrate judge (Doc. 22) is
         ADOPTED.

      2) Petitioner’s habeas corpus petition (Doc. 1) is DENIED AS MOOT.

      3) The Clerk of Court is directed to close this case.

                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge


Dated: July 12, 2019
